Exhibit 10.3

AMENDMENT NO. 3 TO MINERAL LEASE

THIS AMENDMENT No. 3 to MINERAL LEASE (“Amendment No. 3”) is made effective the
1st day of July, 2011 (“Effective Date”) and entered into as of the Effective
Date by and between the TETLIN VILLAGE COUNCIL, a/k/a TETLIN TRIBAL COUNCIL
(“Tetlin”), an Alaska Native Village corporation organized pursuant to the
Alaska Native Claims Settlement Act, 43 U.S.C. §§1601 – 1629 (“ANCSA”), whose
address is P.O. Box 797 Tok, AK 99789, and CONTANGO ORE, INC., a Delaware
corporation, as successor-in-interest by assignment of JUNEAU EXPLORATION, LP,
d/b/a JUNEAU MINING COMPANY (“Juneau”), and authorized to do business in Alaska
and having its principal place of business at 3700 Buffalo Speedway, Suite 960,
Houston, TX 77098 (“CORE”).

RECITALS

WHEREAS, Tetlin and CORE’s predecessor, Juneau, entered into a Mineral Lease
effective July 15, 2008 (the “Original Lease”), for which a Memorandum of
Mineral Lease was recorded on September 19, 2008 in the records of the Fairbanks
Recording District: 401, State of Alaska, as document number 2008-019032-0;

WHEREAS, the Original Lease was amended by (i) Amendment No. 1 to Mineral Lease
effective October 1, 2009, for which a Memorandum of Amendment No. 1 to Mineral
Lease was recorded on December 29, 2009 in the records of Fairbanks Recording
District, 401, State of Alaska, as document number 2609-025744-0, and
(ii) Amendment No. 2 to Mineral Lease effective June 1, 2011 (the Original
Lease, Amendment No. 1 and Amendment No. 2, collectively the “Mineral Lease”);

WHEREAS, Tetlin and CORE desire to amend the Mineral Lease as set forth herein;

NOW THEREFORE, in consideration of the covenants contained herein, the parties
agree as follows:

1. On or about the date hereof, CORE has paid Tetlin $150,000 in consideration
of reducing the Production Royalty in Section 3.3 by an amount equal to 0.50%
and Section 3.3(a), (b), (c) and (d) are hereby deleted and the following
substituted therefor:

“(a) For gold, silver, platinum, palladium, rhodium, ruthenium, osmium, iridium
or any other precious metals or gems the amount of the Production Royalty shall
be:

2.25% for the first four years of full scale production from the Subject Lands;

 

1



--------------------------------------------------------------------------------

3.25% for the fifth, sixth and seventh years of full scale production from the
Subject Lands; and

4.25% for the eighth and following years of full scale production from the
Subject Lands;

(b) For all lead, zinc, tungsten or other metallic, non-precious Minerals
produced from the Subject Lands, the amount of the Production Royalty shall be
1.25%;

(c) For uranium or coal produced from the Subject Lands, the amount of the
Production Royalty shall be 11.75%; and

(d) For oil, natural gas and related hydrocarbons produced from the Subject
Lands, the amount of the Production Royalty shall be 15.9167%.”

provided, however, Tetlin shall have the option to be exercised on or before
July 15, 2020 by written notice to CORE to increase the percentage Production
Royalty specified in (a), (b), (c) and (d) above, as amended, by (i) .25% by
payment to CORE of $150,000 in cash, or (ii) .50% by payment to CORE of $300,000
in cash, or (iii) .75% by payment to CORE of $450,000 in cash.

2. At the request of CORE, Tetlin shall execute a Memorandum of Amendment No. 3
to Mineral Lease that shall not disclose consideration or other financial
information contained herein. CORE shall be entitled to record the Memorandum in
the official records of the Fairbanks Recording District, State of Alaska. The
execution, recording and filing of the Memorandum shall not limit, increase or
in any manner affect any of the terms hereof, or any rights, interest or
obligations of parties hereto.

3. The remaining terms and provisions of the Mineral Lease shall remain
unchanged and of full force and effect, and except as modified herein, the terms
and provisions of the Mineral Lease shall apply to this Amendment No. 3.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

TETLIN VILLAGE COUNCIL

 

By:   /s/ DONALD ADAMS     By:   /s/ MICHAEL SAM Name:   Donald Adams     Name:
  Michael Sam Title:   President     Title:   Vice President

ATTEST:

 

By:   /s/ ROY DAVID, SR.     By:   /s/ WANDA DAVID Name:   Roy David, Sr.    
Name:   Wanda David Title:   Sec./Tres.     Title:   Member

 

By:   /s/ DIANE JOHN     By:   /s/ WILFRED ADAMS Name:   Diane John     Name:  
Wilfred Adams Title:   Member     Title:   Member

CONTANGO ORE, INC.

ATTEST:

 

By:   /s/ DAVID L. ROGHEIR     By:   /s/ KENNETH R. PEAK Name:   David L.
Rogheir     Name:   Kenneth R. Peak Title:   Magistrate     Title:   Chairman
and CEO

 

3